NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 17-39, 41-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a cutting element comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising about 66-90 wt% Co, about 5.0-15 wt% Al, about 0.1-0.2 wt% C, and about 5.0-30 wt% W, and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles, and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к–carbide precipitates. A structure, comprising: a consolidated structure comprising WC particles dispersed in a homogenized binder comprising: about 66-90 wt% Co, 5.0-15 wt% Al, 0.1-0.2 wt% C, and about 5.0-30 wt% W, and a hard material structure directly attached to the consolidated structure, the hard material structure comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к–carbide precipitates. 
Applicant’s amendment to independent claims 17 and 36, by incorporating the allowable subject matter, has overcome the rejection as presented in the previous . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731